      Case 1:20-cr-00080-RJA-JJM Document 75 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                 Plaintiff,

                                                          DECISION AND ORDER
             v.                                               20-CR-80-A

COURTLAND RENFORD,
                                 Defendant.



      The defendant, Courtland Renford, is charged in a one-count Indictment with

arson of a building used in interstate commerce in violation of 18 U.S.C. §§ 844(i).

The case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings.

      On March 18, 2021, Magistrate Judge McCarthy filed a Report,

Recommendation and Order (Dkt. No. 73) recommending that defendant Renford’s

motion to suppress statements (Dkt. No. 36) be denied, and that the Government’s

cross-motion for reciprocal discovery (Dkt. No. 40) be granted. No objections to the

Report and Recommendation were filed, and the Report and Recommendation was

therefore deemed submitted.

      Upon clear error review pursuant to 28 U.S.C. §636(b)(1), and for the reasons

set forth in the Report and Recommendation, it is

      ORDERED that defendant Renford’s motion to suppress statements (Dkt. No.

36) is denied and the Government’s cross-motion for discovery (Dkt. No. 40) is

granted for the reasons stated in the Report and Recommendation (Dkt. No. 73).
      Case 1:20-cr-00080-RJA-JJM Document 75 Filed 04/12/21 Page 2 of 2




The parties shall appear via Zoom for a status conference on April 21, 2021 at 2:30

PM.

      IT IS SO ORDERED.



                                       __s/Richard J. Arcara_________
                                       HONORABLE RICHARD J. ARCARA
                                       UNITED STATES DISTRICT COURT

Dated: April 12, 2021
